Citation Nr: 1411278	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-38 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation benefits in excess of $147.


REPRESENTATION

Appellant represented by:	Pro se

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.  The appellant has been married to the Veteran since August 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which denied the appellant apportionment of the Veteran's VA benefits in excess of $147.  During the course of the appeal, the case was transferred to the RO in Nashville, Tennessee.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that she is entitled to monthly apportionment of the Veteran's VA benefits greater than the $147 currently assigned.  She has submitted statements indicating that the Veteran had been paying spousal support of $802 a month, paid directly to her landlord for the purpose of paying for apartment rent and utilities.  In December 2009, the RO awarded the appellant monthly apportionment of $147.  The Veteran at that time was receiving monthly VA benefits of $2,823, and the monthly total of $949 received by the appellant comprised 33.6 percent of the Veteran's monthly benefits.

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2013); see also 38 C.F.R. §§ 20.500-20.504, 20.713 (2013).  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

VA has not fulfilled its obligations under the procedures relating to contested claims.  See VA Adjudication Manual, M21-1MR, Part III, Subpart vi, Chapter 6.  In August 2009 the RO sent notice of the claim for apportionment to the Veteran's old address, and in December 2009 he specifically informed VA that he had not received that notice and provided his new mailing address.  In December 2009 the RO attempted to mail the Veteran the decision on the granting of apportionment, but mailed this letter to the wrong Veteran entirely.  There is no evidence of record indicating that the Veteran was ever correctly mailed notice or the decision on apportionment.  These deficiencies must be corrected on remand.

Additionally, in August 2013 Congressional inquiries from the appellant, she stated that the Veteran had paid $825 in spousal support from June 2011 to July 2013, and from July 2013 on had stopped paying any spousal support.  The appellant and Veteran should be provided with new VA Forms 21-0788 and requested to provide updated information on income, net worth, and expenses.  The appellant should be informed that if the Veteran is no longer providing spousal support, she should provide VA with evidence of a change in any court ordered support settlements or documentation from her landlord demonstrating the change.

It should also be determined whether a divorce has been obtained in this case, and if so, the date of the final decree should be determined.

The Board also notes that the appellant has requested that her monthly spousal support be provided directly from VA apportionment rather than through payments from the Veteran to her landlord.  The Board points out that VA has no jurisdiction over any court-awarded spousal support payments, and the Veteran's payments to the landlord may only be considered by VA regarding the calculation of the amount of apportionment over and above this separate payment.  If the appellant wishes to change the terms of the spousal support arrangement, she must seek her remedy via the ordering court and not with VA.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all contested claim procedures have been followed.  This includes, but is not limited to, furnishing the Veteran with a copy of the August 2009 notice, the December 2009 decision, and the contents of the appellant's June 2010 substantive appeal.  The Veteran must be afforded an opportunity to respond with additional evidence or argument.

2.  Request that the appellant and the Veteran provide updated financial information, to include any information concerning changes in spousal support payments made after June 2011 or July 2013.  The appellant should be advised that if the Veteran is no longer making support payments, she should provide evidence of a change in any court ordered settlements or documentation from her landlord demonstrating the change.  It should also be determined if a divorce has been decreed in this case, and if so, the date thereof obtained.

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit remains denied, issue a supplemental statement of the case to all parties and their representatives and provide an appropriate opportunity to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


